Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 5, 2020

                                        No. 04-20-00336-CV

                                      Juana Lizeth Rios PINA,
                                             Appellant

                                                  v.

                                        SUN LOANS, INC.,
                                            Appellee

                    From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018-CI-00017
                          Honorable David A. Canales, Judge Presiding


                                           ORDER
        The trial court clerk has filed a notice of late record stating that the clerk’s record has not
been filed because appellant has failed to pay or make arrangements to pay the clerk’s fee for
preparing the record and appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk’s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2020.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court